UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13602 The Female Health Company (Name of registrant as specified in its charter) Wisconsin 39-1144397 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 515 N. State Street, Suite 2225, Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (312)595-9123 Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.01 par value NASDAQ Stock Market Securities registered under Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes [ ]No [x ] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes [ ]No [ x ] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [ x ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [ x ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ x ] Non-accelerated file (Do not check if a smaller reporting company) [ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes [ ] No [ x ] The aggregate market value of the voting stock held by non-affiliates of the registrant as of March 31, 2011, was approximately $100.9 million based on the per share closing price as of March 31, 2011 quoted on the NASDAQ Capital Market for the registrant’s common stock, which was $4.99. There were 27,877,839 shares of the registrant’s common stock, $0.01 par value per share outstanding at December 1, 2011. DOCUMENTS INCORPORATED BY REFERENCE: None 2 THE FEMALE HEALTH COMPANY FORM 10-K SEPTEMBER 30, 2011 TABLE OF CONTENTS PART I Page Item 1. Business 5 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 20 Item 4. [Reserved] 20 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 22 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 33 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 34 Item 9A. Controls and Procedures 34 Item 9B. Other Information 35 PART III Item 10. Directors, Executive Officers and Corporate Governance 35 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 55 Item 13. Certain Relationships and Related Transactions, and Director Independence 59 Item 14. Principal Accounting Fees and Services 59 PART IV Item 15. Exhibits and Financial Statement Schedules 60 Signatures 65 3 FORWARD-LOOKING STATEMENTS Certain statements included in this Annual Report on Form 10-K which are not statements of historical fact are intended to be, and are hereby identified as, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, those described under the caption "Risk Factors" in Item1A. of this report.The Company undertakes no obligation to make any revisions to the forward-looking statements contained in this report or to update them to reflect events or circumstances occurring after the date of this report. As used in this report, the terms "we," "us," "our," "The Female Health Company," "FHC" and the "Company" mean The Female Health Company and its subsidiaries, unless the context indicates another meaning, and the term "common stock" means shares of our common stock, par value of $0.01 per share. 4 PART I Item 1. Business General The Female Health Company manufactures, markets and sells the FC2 female condom.FC2 is the only currently available product under a woman's control and approved by the U.S. Food and Drug Administration (FDA) and cleared by the World Health Organization (WHO) for purchase by U.N. agencies that provides dual protection against unintended pregnancy and sexually transmitted infections ("STIs"), including HIV/AIDS. The Company’s first generation product was the FC1 female condom, a Class III medical device approved by FDA in 1993.The Company’s second generation product, FC2, has been available globally since 2007, and in the U.S. since 2009 after it was approved by the FDA as a ClassIII medical device. While the FC2 female condom offers women dual protection against STI’s, including HIV/AIDS, and unintended pregnancy, its primary usage is for disease prevention.Thus, the public health sector is the Company’s main market.Within the public health sector, various organizations supply critical products such as FC2, at no cost or low cost, to those who need but cannot afford to buy such products for themselves. The Company has a relatively small customer base, with a limited number of customers who generally purchase in large quantities. Over the past few years, significant customers have included large global agencies, such as the United Nations Population Fund (UNFPA) and the United States Agency for International Development (USAID), through its facilitator, John Snow, Inc.Other customers include ministries of health or other governmental agencies, which either purchase directly or via in-country distributors, and non-governmental organizations. FC2 is available in 120 countries.A significant number of countries with the highest potential demand for FC2 are in the developing world.The incidence of HIV/AIDS, other STI’s and unwanted pregnancy in these countries represents a remarkable potential for significant sales of FC2, which can benefit some of the world’s most underprivileged people.However, conditions in these countries can be volatile and may result in unpredictable delays in program development, tender applications and processing orders. Purchasing patterns vary significantly from one customer to another, and may reflect factors other than simple demand.For example, some governmental agencies purchase through a formal procurement process in which a tender (request for bid) is issued for either a specific or a maximum unit quantity.Tenders also define other requirements for a qualified bid submission (such as product specifications, regulatory approvals, clearance by WHO, unit pricing and delivery timetable).Bidders have a limited period of time in which to submit bids.Bids are subjected to an evaluation process which is intended to conclude with a tender award to the successful bidder.The entire tender process, from publication to award, may take many months to complete. Administrative issues, politics, bureaucracy, process errors, changes in leadership, funding priorities and/or other pressures may delay or derail the process and affect the purchasing patterns of public sector customers. As a result, the Company may experience significant quarter to quarter sales variations due to the timing and shipment of large orders. 5 In the past couple years, the Company’s unique business model, which includes high gross margins, modest capital expenditures and low expense requirements compared to production volumes, has permitted the Company to sustain profitability, remain debt free and maintain dividend payments during periods of delayed orders. Continuation of these accomplishments in the future will be contingent on a number of factors, including the degree and period of sales volatility and on the strength of global demand, if and as reflected in actual ordersfor the Company’s product. The Company currently operates in one industry segment which includes the development, manufacture and marketing of consumer health care products.Therefore, no segment data is disclosed in the Notes to the Consolidated Financial Statements contained in this report.Information regarding the Company's operations by geographic area is included in Note11 in the Notes to the Consolidated Financial Statements contained in this report. Company History The female condom was invented by a Danish physician who obtained a U.S. patent for the FC1 product in 1988. The physician subsequently sold certain rights to the condom to Chartex Resources Limited. In the years that followed, Chartex, with resources provided by a Danish entrepreneur and a nonprofit Danish foundation, developed the manufacturing processes and completed other activities associated with bringing the female condom to market in certain non-U.S. countries. The Wisconsin Pharmacal Company, Inc. (the Company's predecessor) owned certain rights to the female condom in the U.S., Canada and Mexico, Wisconsin Pharmacal pursued the pre-clinical and clinical studies and overall development of the product, necessary for U.S. FDA approval and worldwide distribution of the product. The Female Health Company is the successor to Wisconsin Pharmacal Company, Inc., a company which manufactured and marketed disparate specialty chemical and branded consumer products. The Company was originally incorporated in 1971. In fiscal 1995, the Company's Board of Directors approved a plan to complete a series of actions designed, in part, to maximize the potential of the female condom. First, the Company restructured and transferred the Wisconsin Pharmacal name and all of the assets and liabilities of the Company other than those relatedto the female condom to a newly formed, wholly-owned subsidiary of the Company, WPC Holdings, Inc. ("Holdings"). In January 1996, the Company sold Holdings to an unrelated third party. Then, in February 1996, the Company acquired Chartex.At the same time, the Company was renamed The Female Health Company. As a result of the sale of Holdings and the acquisition of Chartex, The Female Health Company evolved to its current state with its sole business consisting of the manufacture, marketing and sale of the female condoms. The FDA approved FC1 for distribution in the U.S. in 1993 and approved the Company's U.K. FC1 manufacturing facility in 1994. In 2005, the Company introduced a second generation female condom, FC2, which had been developed to: 1. Expand access to female-initiated prevention by offering a more affordable product 2. Increase HIV/AIDS prevention 3. Lower health care costs 4. Increase gross margins 6 FC2 was first marketed internationally in March 2007 and has been marketed in the U.S. since August 2009. In October 2009, the Company completed the transition from its first generation product, FC1, to its second generation product, FC2, and production of FC1 ceased.The Company retains ownership of certain world-wide rights, as well as various patents, regulatory approvals and other intellectual property related to FC1. FC2 was approved by the FDA as a Class III medical device on March 10, 2009.In addition to FDA approval, the FC2 female condom has been approved by other regulatory agencies, including in the European Union, India and Brazil.Based on a rigorous scientific review, the World Health Organization (WHO) agreed that FC2 performs in the same manner as FC1 and cleared FC2 for purchase by U.N. agencies in 2006. Since FC2’s introduction in March 2007 through September 30, 2011, approximately 109 million FC2 female condoms have been distributed in 120 countries. It is sold directly to consumers in 14 countries.Since the first FDA approval in 1993, the Company has sold over 261 million FC female condoms (FC1 and FC2). Strategy The Company’s strategy is to fully develop the global market for the FC2 female condom. Since the introduction of its first generation product, FC1, the Company has developed contacts and relationships with global public health sector organizations such as WHO, UNFPA, USAID,United Nations Joint Programme on HIV/AIDS (UNAIDS), country-specific health ministries and non-governmental organizations (NGOs), and commercial partners in various countries. To assist with its customers’ prevention programs and provide technical product support, the Company has placed representatives strategically around the world: Asia, Africa, Europe and North America. The Company’s first generation product, FC1, was produced from a costly raw material (polyurethane), in a labor intensive manufacturing process in a suburb of London, England.To expand women’s access to the female condom, increase sales volume, reduce costs, and significantly increase gross margin, the Company developed its second generation product, FC2.The new product is made from a less costly raw material, nitrile polymer. FC2’s production process is more efficient and less labor intensive than that of FC1, making itless costly to produce.Its price is approximately 30% less than that of FC1.FC2 is currently being produced at the Company’s facility in Selangor D.E., Malaysia and in Kochi, India, in conjunction with FHC’s exclusive distributor in India, Hindustan Lifecare Limited (“HLL”). The Company made its first substantial sales of FC2 in the second quarter of fiscal 2007.Since October 2009, all of the Company’s unit sales have been FC2.Production in London was discontinued with the final shipment of FC1 in October 2009. As a result of the successful development of FC2, the Company was able to reduce the price to the public health sector by approximately 30% and significantly increase its gross margin. 7 With the product’s primary market currently being the public health sector, the Company incurs minimal sales and marketing expense.Thus, as the demand for the female condom continues to grow in the public health sector, the Company’s operating expenses are likely to grow at a much lower rate than that of volume. Products Currently, there are only two FDA approved and marketed products that prevent the transmission of HIV/AIDS through sexual intercourse: the male condom and the FC2 female condom. The FC2 female condom is currently the only FDA approved and marketed product controlled by women that prevents STI's, including HIV/AIDS. Used consistently and correctly, it provides women dual protection against STI’s (including HIV/AIDS) and unintended pregnancy.The FC2 female condom does not compete with the male condom, but is an alternative to either unprotected sex or male condom usage. Numerous clinical and behavioral studies have been conducted regarding use of the female condom. Studies show that in many cultures, the female condom is found acceptable by women and their partners. Importantly, studies also show that when the female condom is made available as an option with male condoms there is a significant increase inprotected sex acts with a concurrent decrease in STI’s. The increase in protected sex acts varies by country and averages between 10% and 35%. FC2, the Company’s second generation female condom, has basically the same physical design, specifications, safety and efficacy profile as FC1.Manufactured from a nitrile polymer formulation that is exclusive to the Company, FC2 can be produced more economically than the first generation product, FC1, which was made from a more costly raw material (polyurethane).FC2 consists of a soft, loose fitting sheath and two rings: an external ring of rolled nitrile and a loose internal ring, made of flexible polyurethane,FC2’s soft sheath lines the vagina, preventing skin-to-skin contact during intercourse. Its external ring remains outside the vagina, partially covering the external genitalia. The internal ring is used for insertion and helps keep the device in place during use. FC2’s primary raw material (a nitrile polymer) offers a number of benefits over natural rubber latex, the raw material most commonly used in male condoms.FC2’s nitrile polymer is stronger than latex, reducing the probability that the female condom sheath will tear during use. Unlike latex, FC2’s nitrile polymer quickly transfers heat.FC2 warms to body temperature immediately upon insertion which may enhance the user’s sensation and pleasure. Unlike the male condom, FC2 may be inserted in advance of arousal, eliminating disruption during sexual intimacy. FC2 is also an alternative to latex sensitive users (7% to 20% of the population) who are unable to use male condoms without irritation. To the Company's knowledge, there is no reported allergy to the nitrile polymer.FC2 is pre-lubricated, disposable and recommended for use during a single sex act.FC2 is not reusable. FC2 received FDA approval as a Class III medical device on March 10, 2009, and has been available in the United States since August2009.In addition to FDA approval, the FC2 female condom has been approved by other regulatory agencies, including in the European Union, India and Brazil.Based on a rigorous scientific review, WHO agreed that FC2 performs in the same manner as FC1 and cleared FC2 for purchase by U.N. agencies in 2006. 8 Global Market Potential The first clinical evidence of AIDS was noted more than thirty years ago.Since then, HIV/AIDS has become the most devastating pandemic facing humankind in recorded history. In November 2009, WHO released statistics indicating that on a world-wide basis, HIV/AIDS is now the leading cause of death in women aged 15 to 44 years old.More than 50% of all new adult cases of HIV/AIDS are now women. According to a May 2010 article in Clinical Infectious Diseases, heterosexual sex accounts for more than 80% of all new HIV infections in women. For sexually active couples, male condoms and the FC2 female condom are the only barrier methods approved by FDA and cleared by WHO for preventing sexual transmission of HIV/AIDS.In recent years, scientists have sought to develop alternative means of preventing HIV/AIDS.Based on the complexities of such research, a viable prevention alternative is unlikely to be available in the foreseeable future.To date, it is clear that condoms, male and female, continue to play a key role in the prevention of STI’s, including HIV/AIDS.The Company’s FC2 female condom is the only product that, when used consistently and correctly, gives a woman control over her sexual health by providing dual protection against STI’s (including HIV/AIDS) and unintended pregnancy. In the United States, the Centers for Disease Control and Prevention (CDC) continue to report that the HIV/AIDS epidemic is taking an increasing toll on women and girls. Women of color, particularly black women, have been especially hard hit.They comprise both the majority of new HIV and AIDS cases among women, and the majority of women living with the disease. The rate of new HIV infection for black women was approximately 15 times the rate for white women, while the new infection rate among Hispanic women was more than three times that of white women. In 2007, the AIDS diagnoses rate for black women in the United States was 22 times the rate for white women.In the United States, it is estimated that one in 32 black women will be diagnosed with HIV, compared to the one in 526 incidence rate amongst white women. In March 2008, the CDC announced that a study indicated that 26% of female adolescents in the United States have at least one of the most common sexually transmitted infections (STI’s).Led by the CDC’s Sara Forhan, the study is the first to examine the combined national prevalence of common STI’s among adolescent women in the United States. In addition to overall STI prevalence, the study found that by race, African American teenage girls had the highest prevalence, with an overall prevalence of 48 percent compared to 20 percent among both whites and Mexican Americans.Overall, approximately half of all the teens in the study reported ever having sex. Among these girls, the STI prevalence was 40 percent. In July 2010, President Barack Obama launched a new comprehensive strategy, with an emphasis on prevention, to curb the spread of HIV/AIDS in the United States.His policy builds on previous efforts and seeks to bind state, federal and private efforts.It aims, by 2015, to reduce the number of new infections by 25 percent, decrease the number of people living with HIV by 30% and increase the number of people aware of their positive status from 79% to 90%. Currently, the only products approved by the FDA and available to help achieve the prevention goal of reducing new infections by 25% are male and female condoms. “Reducing new HIV infections, improving care for people living with HIV/AIDS, narrowing health disparities - these are the central goals of our national strategy,” Obama said.The President also called for more private-public partnerships like the one between Washington, D.C., and the MAC AIDS fund to distribute free female condoms around the city. 9 The Condom Market The global male condom market (public sector and consumer) is estimated to be $3 billion annually.The global public health sector market for male condoms is estimated to be greater than 10 billion units annually. UNAIDS estimates that the annual public health sector demand for condoms, both male and female, will reach 19 billion units within the next ten years. Government Regulation Female condoms as a group were classified by the FDA as Class III medical devices in 1989.Class III medical devices are deemed by the FDA to carry potential risks with use which must be tested prior to FDA approval, referred to as Premarket Approval (PMA), for sale in the U.S.As FC2 is a Class III medical device, prior to selling FC2 in the U.S., the Company was required to submit a PMA application containing technical information on the use of FC2 such as pre-clinical and clinical safety and efficacy studies which were gathered together in a required format and content.The FC2PMA was approved by the FDA as a Class III medical device in March 2009. FC2 received the CE Mark which allows it to be marketed throughout the European Union.FC2 has also been approved by Brazil’s, India’s and other regulatory authorities. The Company believes that FC2’s PMA and FDA classification as Class III medical devices create a significant barrier to entry in the U.S. market. The Company estimates that it would take a minimum of four to six years to implement, execute and receive FDA approval of a PMA to market another type of female condom. In the U.S., FC2 is regulated by the FDA. Pursuant to section 515(a)(3) of the Safe Medical Amendments Act of 1990 (the "SMA Act"), the FDA may temporarily suspend approval and initiate withdrawal of the PMA if the FDA finds that FC2 is unsafe or ineffective, or on the basis of new information with respect to the device, which, when evaluated together with information available at the time of approval, indicates a lack of reasonable assurance that the device is safe or effective under the conditions of use prescribed, recommended or suggested in the labeling. Failure to comply with the conditions of FDA approval invalidates the approval order. Commercial distribution of a device that is not in compliance with these conditions is a violation of the SMA Act. As an FDA approved medical device, the facilities in which FC2 is produced and tested are subject to periodic FDA inspection to ensure compliance with current Good Manufacturing Processes.The Company’s most recent FDA inspection was completed in September 2010. 10 The FDA’s approval order for FC2 includes conditions that relate to product labeling, including information on the package itself and instructions for use called a “package insert” which accompanies each product.The Company believes it is in compliance with the FDA approval order. Significant Customers While FC2 provides dual protection against sexually transmitted infections, (including HIV/AIDS), and unintended pregnancy, its most common usage is prevention of sexually-transmitted infections.FC2 is an integral part of many HIV/AIDS prevention programs throughout the world.These prevention programs are typically supplied by global public health sector buyers who purchase products for distribution, at low cost or no cost, to those who need but cannot afford to buy such products themselves.Within the global public health sector are large global agencies such as UNFPA (U.N. Population Fund), USAID (United States Agency for International Development), PSI (Population Services International) and other social marketing groups, various government health agencies and NGO’s (non-governmental agencies).The Company’s most significant customers are either global public health sector agencies or those who facilitate their purchases and/or distribution. The Company's two largest customers currently are John Snow, Inc., facilitator of USAIDI DELIVER project, and UNFPA.John Snow, Inc. accounted for 26% of unit sales in fiscal2011, 33% of unit sales in fiscal2010 and 34% of unit sales in fiscal2009, and UNFPA accounted for 25% of unit sales in fiscal2011, 33% of unit sales in fiscal2010 and 34% of unit sales in fiscal2009.No other single customer accounted for more than 10% of unit sales in fiscal 2011, 2010 or 2009. Commercial Markets – Direct to Consumers The Company has distribution agreements and other arrangements with commercial partners which market directly to consumers in 14 countries, including the United States, Brazil, Spain, France, and India. These agreements are generally exclusive for a single country. Under these agreements, the Company sells the FC2 female condom to the distributor partners, who market and distribute the product to consumers in the established territory. Relationships and Agreements with Public Health Sector Organizations The Company’s customers are primarily large global agencies, non-government organizations, ministries of health and other governmental agencies which purchase and distribute the FC2 female condom for use in HIV/AIDS prevention programs.The Company offers uniform, volume-based pricing to such customers, rather than entering into long-term supply agreements.In the United States, FC2 is sold to city and state public health clinics as well as not-for-profit organizations such as Planned Parenthood.FC2 is being distributed as part of New York City’s Female Condom Education and Distribution Project being conducted by the Bureau of HIV/AIDS Prevention and Control.In New York City, FC2 is currently available in 609 locations; including both community based organizations and the N.Y.C. Department of Health and Mental Hygiene units. 11 Other U.S. cities where city-specific programs are being conducted to encourage the use of FC2 include Washington D.C., Chicago, San Francisco and Houston. Plans for additional FC2 city specific programs include Atlanta, Philadelphia, Baton Rouge and Los Angeles. Employees As of December 1, 2011, the Company had 52 full-time employees including 10 located in U.S., 13 in the U.K., 25 in Malaysia and 4 in other countries to implement training and programs, and no part-time employees. None of the Company’s employees are represented by a labor union. The Company believes that its employee relations are good.In Malaysia, direct labor is supplied primarily by a contracted work force. Research and Development In September 2005, the Company announced that development of its second generation product, FC2, was complete.Throughout fiscal 2006, the Company developed and scaled-up the FC2 manufacturing process, which was completed by approximately March 31, 2007.During theremainder of fiscal 2007 and throughout fiscal 2008 and fiscal 2009, the Company conducted various activities in preparation and support of a PMA to secure FDA approval for FC2.The Company incurred research and development costs of approximately $10,929 in fiscal 2011, which was related to FDA application for shelf life extension which was granted in early October, 2011. The research and development expenses for fiscal 2010 and fiscal 2009 were $381 and $105,916, respectively. Environmental Regulation The Company believes there are no material issues or material costs associated with the Company's compliance with environmental laws related to the manufacture and distribution of FC2.The Company has not incurred environmental expenses in fiscal 2011, 2010 or 2009, nor does it anticipate the need for any environmental expenses in the foreseeable future. Raw Materials The principal raw material used to produce FC2 is a nitrile polymer. While general nitrile formulations are available from a number of suppliers, the Company has chosen to work closely with the technical market leader in synthetic polymers to develop a grade ideally suited to the bio-compatibility and functional needs of a female condom.The supplier has agreed that the Company is the sole and exclusive owner of the unique polymer formulation that was developed for FC2. 12 Manufacturing Facilities The Company leases 16,000 sq. ft. of production space in Selangor D.E., Malaysia for the production of FC2.Production capacity is approximately 75-80 million units annually. The Company’s India-based FC2 end-stage production capacity for supply to the Indian market is located at a facility owned by its exclusive distributor, Hindustan Lifecare Limited (HLL) in the Cochin Special Export Zone. Production began at that facility in December2007 with an initial capacity of 7.5 million units per year. FHC’s total FC2 production capacity is approximately 80-85 million units annually.The Company intends to expand its capacity at existing locations and/or manufacture at additional locations as the demand for FC2 develops. Competition The Company's FC2 female condom participates in the same market as male condoms but is not seen as directly competing with male condoms. Rather, studies show that providing FC2 is additive in terms of prevention and choice. Male condoms cost less and have brand names that are more widely recognized than FC2. In addition, male condoms are generally manufactured and marketed by companies with significantly greater financial resources than the Company. Other parties have developed and marketed female condoms.None of the female condoms marketed or under development by other parties have secured FDA approval or clearance by WHO for purchase by UN agencies.It is possible that another female condom may receive FDA approval or WHO clearance or may otherwise compete with the Company's FC2 female condom. Patents and Trademarks FC2 patents have been issued by the United States, the European Union, Canada, Australia, South Africa, The People’s Republic of China, Greece, Turkey, Spain, Japan and the African Regional Intellectual Property Organization (ARIPO), which includes Botswana, The Gambia, Ghana, Kenya, Lesotho, Malawi, Mozambique, Namibia, Sierra Leone, Somalia, Sudan, Swaziland, Uganda, United Republic of Tanzania, Zambia and Zimbabwe.Patent applications for FC2 are pending in various other countries around the world through the Patent Cooperation Treaty. The patents cover the key aspects of FC2, including its overall design and manufacturing process.There can be no assurance that pending patents provide the Company with protection against copycat products entering markets during the pendency of the patents. The Company has the registered trademark “FC2 Female Condom” in the United States.The Company has also secured, or applied for, 12 trademarks in 22 countries to protect the various names and symbols used in marketing the product around the world. These include "femidom" and "femy," “Reality” and others. In addition, the experience that has been gained through years of manufacturing the FC female condoms (FC1 and FC2) has allowed the Company to develop trade secrets and know-how, including certain proprietary production technologies that further protect its competitive position. 13 Backlog Unfilled product orders totaled $6,482,000 at December 1, 2011 and $6,380,000 at December 1, 2010.Unfilled orders materially fluctuate from quarter to quarter, and the amount at December 1, 2011 includes orders with requested delivery dates later in fiscal 2012. The Company expects current unfilled orders to be filled during fiscal 2012. Available Information The Company maintains its corporate website at www.femalehealth.com and it makes available, free of charge, through this website its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports that the Company files with or furnishes to the Securities and Exchange Commission (the "SEC"), as soon as reasonably practicable after it electronically file such material with, or furnishes it to, the SEC.Information on the Company's website is not part of this report. Item 1A. Risk Factors You should carefully consider the risks described below, together with all of the other information included in this Annual Report and our other SEC filings, in considering our business and prospects.The risks described below are not the only risks we face.Additional risks that we do not yet know of or that we currently think are immaterial may also impair our business operations.If any of the events or circumstances described in the following risks occur, our business, financial condition or results of operations could be materially adversely affected.In such cases, the trading price of our common stock could decline. Our success is dependent upon the success of FC2. We expect to derive virtually all of our future revenues from sales of our only product, the FC2 female condom.The ultimate level of demand for FC2 is uncertain, and we may not be able to grow our business if demand for FC2 does not increase.We also depend on public sector agencies around the world to continue to include FC2 in their programs to prevent sexually transmitted diseases, including HIV/AIDS, and on our commercial sector distribution partners to successfully market and distribute FC2.A decline in demand for FC2 would reduce our net revenues and profitability. Our business may be affected by contracting risks with government and other international health agencies. Our customers are primarily large international agencies and government health agencies which purchase and distribute FC2 for use in HIV/AIDS prevention programs.Sales to such agencies may be subject to government contracting risks, including the appropriations process and funding priorities, potential bureaucratic delays in awarding contracts, process errors, politics or other pressures, and the risk that contracts may be subject to cancellation, delay or restructuring.These contracting risks may cause significant quarter to quarter variations in our operating results and could adversely affect our net revenues and profitability. 14 We depend on two major customers for a significant portion of our net revenues. In fiscal 2011, our two largest customers, UNFPA and John Snow, Inc., facilitator of USAID I DELIVER project, together accounted for 51% of our total net revenues.An adverse change in our relationship with our largest customers could have a material adverse effect on our net revenues and profitability. Since we sell product in foreign markets, we are subject to international business risks that could adversely affect our operating results. Our international operations subject us to risks, including: · economic and political instability; · changes in international regulatory requirements, import duties or export restrictions, including limitations on the repatriation of earnings; · difficulties in staffing and managing foreign operations; · complications in complying with trade and foreign tax laws; · price controls and other restrictions on foreign currency; and · difficulties in our ability to enforce legal rights and remedies. Any of these risks might disrupt the supply of our products, increase our expenses or decrease our net revenues.The cost of compliance with trade and foreign tax laws increases our expenses, and actual or alleged violations of such laws could result in enforcement actions or financial penalties that could result in substantial costs. Increases in the cost of raw materials, labor and other costs used to manufacture our product could increase our cost of sales and reduce our gross margins. We may experience increased costs of raw materials, including the nitrile polymer used in FC2, and increased labor costs.We may not be able to pass along such cost increases to our customers.As a result, an increase in the cost of raw materials, labor or other costs associated with manufacturing FC2 could increase our cost of sales and reduce our gross margins. Currency exchange rate fluctuations could increase our expenses. Because we manufacture FC2 in a leased facility located in Malaysia, a portion of our operating costs are denominated in a foreign currency.While a material portion of our future sales of FC2 are likely to be in foreign markets, all sales of FC2 are denominated in United States dollars.Manufacturing costs are subject to normal currency risks associated with fluctuations in the exchange rate of the Malaysian ringgit (MYR) relative to the United States dollar.Historically, we have not hedged our foreign currency risk. 15 We rely primarily on a single facility to manufacture FC2, which subjects us to the risk of supply disruptions. We manufacture FC2 in a single leased facility located in Malaysia.Difficulties encountered by this facility, such as fire, accident, natural disaster or an outbreak of a contagious disease, could halt or disrupt production at the facility, delay the completion of orders or cause the cancellation of orders.Any of these risks could increase our expenses or reduce our net revenues. Our product is subject to substantial government regulation which exposes us to risks that we will be fined or exposed to civil or criminal liability, receive negative publicity or be prevented from selling our product. FC2 is subject to regulation by the FDA under the Food, Drug and Cosmetic Act, and by foreign regulatory agencies.Under the Food, Drug and Cosmetic Act, medical devices must receive FDA clearance before they can be sold.FDA regulations also require us to adhere to "Good Manufacturing Practices," which include testing, quality control and documentation procedures.Our compliance with applicable regulatory requirements is monitored through periodic inspections by the FDA and foreign regulatory agencies.If we fail to comply with applicable regulations, we could: · be fined or exposed to civil or criminal liability; · face suspensions of clearances, seizures or recalls of products or operating restrictions; · receive negative publicity; or · be prohibited from selling our product in the United States or in foreign markets. Uncertainty and adverse changes in the general economic conditions may negatively affect our business. If the recent decline in general economic conditions in the United States and other global markets in which we operate continues, or if consumers fear that economic conditions will continue to decline, consumers may reduce expenditures for products such as our product.Adverse changes may occur as a result of adverse global or regional economic conditions, fluctuating oil prices, declining consumer confidence, unemployment, fluctuations in stock markets, contraction of credit availability or other factors affecting economic conditions generally.These changes may negatively affect the sales of our product, increase the cost and decrease the availability of financing, or increase costs associated with producing and distributing our product.In addition, a substantial portion of the sales of FC2 are made in the public market to government agencies, including USAID and other government agencies around the world.Worsening economic conditions may cause pressures on government budgets and result in a reduction in purchases of FC2 from us by governmental agencies. 16 Because our product faces significant competition from other products, including other female condoms as well as the male condom, we may not be able to achieve anticipated growth levels or profit margins. We may be unable to compete successfully against current and future competitors, and competitive pressures could have a negative effect on our net revenues, cash flows and profit margins.Some parties have developed and marketed female condoms, although none of these parties' female condoms have been approved by the FDA or have WHO clearance.It is also possible that other parties will develop a female condom.These products, if developed, could be distributed by companies with greater financial resources and customer contacts than us.In addition, there are a number of other products currently marketed which have a higher degree of accepted efficacy for preventing pregnancy than does the female condom.These products include male condoms, birth control pills, and Depo Provera.However, other than the FC2 female condom, only the latex male condom is generally recognized as being efficacious in preventing both unintended pregnancies and sexually transmitted diseases.Companies manufacturing these competing products are generally much larger than we are and have access to significantly greater resources than we do.In addition, FC2 is generally sold at prices comparatively greater than the price of the latex male condom.Accordingly, FC2 will not be able to compete with the latex male condom solely on the basis of price. Sales of our product fluctuates, which causes our operating results to vary from quarter to quarter. Sales of our product fluctuates based upon demand from our commercial partners and the public sector and the nature of government procurement processes.Historically, our net revenues and profitability have varied from quarter to quarter due to such buying patterns.Quarterly variations in operating results may cause us to fail to meet our earnings guidance or market expectations for our operating results and may tend to depress our stock price during such quarters. Material adverse or unforeseen legal judgments, fines, penalties or settlements could have an adverse impact on our profits and cash flows. We may, from time to time, become a party to legal proceedings incidental to our business, including, but not limited to, alleged claims relating to product liability, environmental compliance, patent infringement, commercial disputes and employment matters.Future litigation could require us to record reserves or make payments which could adversely affect our profits and cash flows.Even the successful defense of legal proceedings may cause us to incur substantial legal costs and may divert management's attention and resources away from our business. Our success depends, in part, on our ability to protect our intellectual property. We rely on our patented and other proprietary technology relating to our FC2 female condom.The actions taken by us to protect our proprietary rights may not be adequate to prevent imitation of our product, processes or technology.We cannot assure you that our proprietary technology will not become known to competitors, or that others will not independently develop a substantially equivalent or better female condom that does not infringe on our intellectual property rights, or will not challenge or assert rights in, and ownership of, our patents and other proprietary rights. 17 A limited number of our shareholders can exercise substantial influence over our company. As of December 1, 2011, our directors and executive officers and their affiliates beneficially owned in the aggregate approximately 30.5% of the outstanding shares of our common stock.If these shareholders were to vote together as a group, they would have the ability to exert significant influence over our board of directors and policies.For instance, these shareholders would be able to exert a significant influence over the outcome of all shareholder votes, including votes concerning director elections, by-law amendments and possible mergers, corporate control contests and other significant corporate transactions. We may not be able to continue paying dividends on our common stock. Although we have paid a quarterly cash dividend to the holders of our common stock since the second quarter of fiscal 2010, holders of our common stock are not entitled to receive dividends. Downturns in the domestic and global economies or in our operating results could cause our board of directors to consider, among other things, the reduction or elimination of dividends paid on our common stock.This could adversely affect the market price of our common stock.In addition, under our credit facility with Heartland Bank, dividends are only permitted as long as after giving effect to the dividend we have a ratio of total liabilities to total stockholders' equity of at least 1:1. Anti-takeover provisions in our charter documents, Wisconsin law and change of control agreements with our officers could prevent or delay a change in control of our company. We are subject to a number of provisions in our charter documents, Wisconsin law and change of control agreements that may discourage, delay or prevent a merger or acquisition that a shareholder may consider favorable.These anti-takeover provisions include the following: · the authority provided to our board of directors in our Amended and Restated Articles of Incorporation to issue preferred stock without further action by our shareholders; · change of control agreements we have entered into with four of our employees which provide for up to three years of compensation following a change of control as defined in the agreements; · the provision under Wisconsin law that permits shareholders to act by written consent only if such consent is unanimous; · the provision under Wisconsin law that requires for a corporation such as us that was formed before January1, 1973, the affirmative vote of the holders of at least two-thirds of the outstanding shares of our voting stock to approve an amendment to our articles of incorporation, a merger submitted to a vote of our shareholders or a sale of substantially all of our assets; and 18 · the Wisconsin control share acquisition statute and Wisconsin's "fair price" and "business combination" provisions which limit the ability of an acquiring person to engage in certain transactions or to exercise the full voting power of acquired shares under certain circumstances. The trading price of our common stock has been volatile, and investors in our common stock may experience substantial losses. The trading price of our common stock has been volatile and may become volatile again in the future.The trading price of our common stock could decline or fluctuate in response to a variety of factors, including: · our failure to meet our earnings guidance or market expectations for our performance; · changes in the rate at which we pay dividends; · the timing of announcements by us or our competitors concerning significant product developments, acquisitions or financial performance; · fluctuation in our quarterly operating results; · substantial sales of our common stock; · general stock market conditions; or · other economic or external factors. You may be unable to sell your stock at or above your purchase price. Item 1B. Unresolved Staff Comments Not Applicable Item 2. Properties The Company leases approximately 5,100 square feet of office space at 515 North State Street, Suite 2225, Chicago, IL 60654.The lease expires October 31, 2016.The Company utilizes warehouse space and sales fulfillment services of an independent public warehouse located in Wood Dale, IL for storage and distribution of the FC2 female condom.In June 2010, the Company entered a new lease agreement for 6,400 square feet of office space located in London, England.The lease, which expires in June 2020, includes an option by the Company to terminate the lease in 2015.The Companymanufactures and warehouses FC2 within a leased facility with 16,000 sq. ft. of production space, in Selangor D.E., Malaysia.The FDA-approved manufacturing process is subject to periodic inspections by the FDA as well as the U.K. based “notified body”, which is responsible for CE and ISO accreditation. The lease currently has an expiration date of September1, 2013 and is renewable at the option of the Company for an additional three year term. The Company’s Malaysian production capacity is approximately 75-80 million units annually. In February 2010, the Company executed a lease for 11,000 square feet of warehouse space in Selangor, Malaysia.The lease term is two years, beginning March 1, 2010 and ending on February 29, 2012.The lease terms include an option by the Company to extend the lease for an additional year. 19 Item 3. Legal Proceedings. The Company is not currently involved in any pending legal proceedings. Item 4. [Reserved]. 20 PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Shares of our common stock trade on the NASDAQ Capital Market under the symbol "FHCO".The approximate number of record holders of our common stock at December 1, 2011 was 327.In January 2010, the Board of Directors adopted a quarterly cash dividend policy and declared the first cash dividend in the Company's history, which was paid in February2010.Subsequently, the Board has declared sevenquarterly dividends, the most recent of which was paid in November 2011.All dividends have been paid from the Company's cash on hand.Any future quarterly dividends and the record date for any such dividend will be considered each quarter by the Company's Board of Directors and announced by the Company.Payment of future dividends is in the discretion of the Board of Directors and the Company may not have sufficient cash flows to continue to pay dividends.Under the Company's credit facility with Heartland Bank, dividends and share repurchases are permitted as long as after giving effect to the dividend or share repurchase the Company has a ratio of total liabilities to total stockholders' equity of at least 1:1.Information regarding the high and low reported closing prices for our common stock and dividends paid on our common stock for the quarters indicated is set forth in the table below. Quarters FIRST SECOND THIRD FOURTH 2011 Fiscal Year Price per common share – High $ Price per common share – Low $ Dividends paid $ 2010 Fiscal Year Price per common share – High $ Price per common share – Low $ Dividends paid – $ $ $ Stock Repurchase Program The Company has had a Stock Repurchase Program in effect since January2007.The Stock Repurchase Program currently authorizes a total of 3,000,000 shares to be acquired through December 31, 2011. From the program’s onset through September 30, 2011, the total number of shares repurchased by the Company is 1,914,829.The Stock Repurchase Program authorizes purchases in privately negotiated transactions as well as in the open market. In October2008 the Company's board of directors authorized repurchases in private transactions under the Stock Repurchase Program of shares issued under the Company's equity compensation plans to directors, employees and other service providers at the market price on the effective date of the repurchase request. Total repurchases under this amendment are limited to an aggregate of 250,000 shares per calendar year and to a maximum of 25,000 shares annually per individual.Purchases under this amendment for fiscal 2011, 2010 and 2009 were 5,750, 65,274 and 152,644 shares, respectively. 21 Issuer Purchases of Equity Securities: Details of Treasury Stock Purchases to Date throughSeptember 30, 2011 Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased As Part of Publicly Announced Program Maximum Number of Shares that May yet be Purchased Under the Program January 1, 2007 – June 30, 2011 $ July 1, 2011– July31, 2011 - - August 1, 2011– August 31, 2011 - - September 1, 2011– September 30, 2011 - - Quarterly Subtotal - Total $ Item 6. Selected Financial Data The data set forth below should be read in conjunction with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements and Notes thereto appearing in this Annual Report on Form 10-K.The Consolidated Statement of Operations Data for the years ended September30, 2011, 2010 and 2009, and the Consolidated Balance Sheet Data as of September30, 2011 and 2010, are derived from the Consolidated Financial Statements included elsewhere in this report.The Consolidated Statement of Operations Data for the years ended September30, 2008 and 2007, and the Consolidated Balance Sheet Data as of September30, 2009, 2008 and 2007, are derived from Consolidated Financial Statements that are not included in this report.The historical results are not necessarily indicative of results to be expected for future periods. Year ended September 30, Consolidated Statement ofOperations Data: (In thousands, except per share data) Product sales $ Royalty income 49 34 - Net revenues Cost of sales Gross profit Operating expenses: Advertising and promotions Selling, general and administrative Research and development 11 0 Restructuring costs - - - Total operating expenses, net Operating income Non-operating (expense) income: Interest and other (expense) income (2 ) 29 56 53 36 Foreign currency transaction (loss) gain ) ) ) Total non-operating (expense) income ) ) ) Income before income taxes Income tax benefit ) Net income Preferred dividends, Class A, Series 1 - - - 8 11 Preferred dividends, Class A, Series 3 - - 80 Net income attributable to common stockholders $ Net income per basic common share outstanding $ Basic weighted average common shares outstanding Net income per diluted common share outstanding $ Diluted weighted average common shares outstanding Cash dividends declared per share $ 22 Year ended September 30, Consolidated Balance Sheet Data: (In thousands) Cash and cash equivalents $ Restricted cash 5 5 86 Working capital Total assets Accumulated deficit ) Long-term obligations Total stockholders' equity 23 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Overview The Female Health Company manufactures, markets and sells the FC2 female condom. FC2 is the only currently available product under a woman's control and approved by the U.S. Food and Drug Administration (FDA) that provides dual protection against unintended pregnancy and sexually transmitted infections ("STIs"), including HIV/AIDS. In2005, the Company introduced a second generation female condom, FC2, which had been developed to: 1. Expand access to female-initiated prevention by offering a more affordable product 2. Increase HIV/AIDS prevention 3. Lower health care costs 4. Increase gross margins In August 2006, after a stringent technical review, the World Health Organization (WHO) cleared FC2 for purchase by U.N. agencies.The first substantial sales of FC2 occurred in fiscal 2007.FC2 received FDA approval as a Class III medical device on March 10, 2009 and became available in the United States in August2009. In addition to FDA approval, the FC2 female condom has been approved by other regulatory agencies, including in the European Union, India, and Brazil. In October 2009, the Company completed the transition from its first generation product, FC1, to its second generation product, FC2, and production of FC1 ceased.Although FC1 production has ceased, the Company retains ownership of certain world-wide rights to FC1, as well as various patents, regulatory approvals and other intellectual property related to FC1. From its introduction in March 2007 through September 30, 2011, approximately 109 million FC2 female condoms have been distributed in 120 countries. Since the last shipments of FC1 were produced and sold in October 2009, all units sold have been FC2. The FC2 female condom provides women dual protection against STI’s (including HIV/AIDS) and unintended pregnancy.Because FC2’s primary usage is that of disease prevention, the public health sector is the Company’s main market. Within the public health sector, various organizations supply critical products such as FC2, at no cost or low cost, to those who need but cannot afford to buy such products for themselves. FC2 is currently available in 120 countries.A significant number of countries with the highest demand potential are in the developing world.The incidence of HIV/AIDS, other STI’s and unwanted pregnancy in these countries represents a remarkable potential for significant sales of a product that benefits come of the world’s most underprivileged people.However, conditions in these countries can be volatile and result in unpredictable delays in program development, tender applications and processing orders. 24 The Company has a relatively small customer base, with a limited number of customers who generally purchase in large quantities. Over the past few years, major customers have included large global agencies, such as the United Nations Population Fund (UNFPA) and the United States Agency for International Development (USAID), through its facilitator, John Snow, Inc.Other customers include ministries of health or other governmental agencies, which either purchase directly or via in-country distributors, and non-governmental organizations. Purchasing patterns vary significantly from one customer to another, and may reflect factors other than simple demand.For example, some governmental agencies purchase through a formal procurement process in which a tender (request for bid) is issued for either a specific or a maximum unit quantity.Tenders also define the other elements required for a qualified bid submission (such as product specifications, regulatory approvals, clearance by WHO, unit pricing and delivery timetable).Bidders have a limited period of time in which to submit bids.Bids are subjected to an evaluation process which is intended to conclude with a tender award to the successful bidder.The entire tender process, from publication to award, may take many months to complete. Administrative issues, politics, bureaucracy, process errors, changes in leadership, funding priorities and/or other pressures may delay or derail the process and affect the purchasing patterns of public sector customers.As a result, the Company may experience significant quarter to quarter sales variations due to the timing and shipment of large orders. In the past couple years, the Company’s business model, which includes high gross margins, modest capital expenditures and low expense requirements compared to production volumes, has permitted the Company to sustain profitable operations without debt and maintain dividend payments during periods of delayed orders. Continuation of these accomplishments in the future periods will be contingent on a number of factors, including the degree and period of sales volatility and on the strength of global demand for the Company’s product. During fiscal 2011, the Company's unit shipments, revenues and net income were adversely affected by bureaucratic delays and other timing issues involving the receipt and shipment of large orders from Brazil and the Republic of South Africa (RSA).In November 2011, the Company received an order from the RSA Department of Health for 5 million units of FC2 for delivery as soon as possible.Shipments against the order will begin prior to the end of the calendar year. With respect to the Brazil tender for up to 20 million units, the Company has been advised by UNFPA that an order will be placed through UNFPA.The Company anticipates that the RSA order, any additional orders that may be received from RSA and the order expected from UNFPA with respect to the Brazilian tender will positively impact results for fiscal 2012. Revenues.Most of the Company's revenues have been derived from sales of the FC female condoms (FC1 and FC2), and are recognized upon shipment of the product to its customers. Since fiscal 2008, revenue is also being derived from licensing its intellectual property to its exclusive distributor in India, Hindustan Lifecare Limited ("HLL").HLL is authorized to manufacture FC2 at HLL's facility in Kochi, India for sale in India.HLL is the Company's exclusive distributor in India and the Company receives a royalty based on the number of units sold by HLL in India.Such revenue appears as royalties on the Audited Consolidated Statements of Income for the years ended September 30, 2011, 2010 and 2009, and is recognized in the period in which the sale is made by HLL. 25 The Company's strategy is to further develop a global market and distribution network for its product by maintaining relationships with public health sector groups and completing partnership arrangements with companies with the necessary marketing and financial resources and local market expertise. The Company’s most significant customers are either global public health sector agencies or those who facilitate their purchases and/or distribution.The Company's two largest customers currently are John Snow, Inc., facilitator of USAIDI DELIVER project, and UNFPA.John Snow, Inc. accounted for 26% of unit sales in fiscal2011, 33% of unit sales in fiscal2010 and 34% of unit sales in fiscal2009, and UNFPA accounted for 25% of unit sales in fiscal2011, 33% of unit sales in fiscal2010 and 34% of unit sales in fiscal2009.No other single customer accounted for more than 10% of unit sales in fiscal 2011, 2010 or 2009. Because the Company manufactures FC2 in a leased facility located in Malaysia, a portion of the Company's operating costs are denominated in foreign currencies. While a material portion of the Company's future sales are likely to be in foreign markets, all sales are denominated in United States dollars. In July 2009, the Company contributed capital to a subsidiary to reduce its exposure to future currency gains or losses between the entities. Effective October 1, 2009, the Company’s U.K. and Malaysia subsidiaries adopted the U.S. dollar as their functional currency, further reducing the Company’s foreign currency risk. While our second generation product, FC2, is sold at a lower price per unit than FC1 was sold, FC2 is less costly to produce than was FC1.As a result, sales of FC2 have a higher gross margin than FC1.Thus, the transition to sales of solely FC2 impacted both net revenues and gross profit. Expenses.The Company previously manufactured FC1 at a facility located in the United Kingdom and manufactures FC2 at its facility located in Selangor D.E., Malaysia.The Company's cost of sales consists primarily of direct material costs, direct labor costs and indirect production and distribution costs.Direct material costs include raw materials used to make the female condoms, principally polyurethane for FC1 and a nitrile polymer for FC2.Indirect product costs include logistics, quality control and maintenance expenses, as well as costs for helium, nitrogen, electricity and other utilities. All of the key components for the manufacture of the FC2 female condom are essentially available from multiple sources. On August 5, 2009, the Company announced to its U.K. employees that the Company was evaluating the future of its U.K. facility following the decision of two of its largest customers to switch their purchases from the first generation product, FC1, manufactured in the U.K. facility, to the second generation product, FC2, which is manufactured in Malaysia. As is required by British labor law, the Company went through an evaluation process, working in tandem with employee representatives, in which various manufacturing alternatives were considered. As the Company was unable to identify a satisfactory alternative, the facility’s manufacturing operations ceased in October 2009.In fiscal 2009, the Company incurred a one-time charge of approximately $1.5 million for restructuring costs, including redundancy payments to terminated employees and associated expenses, related to the cessation of FC1 manufacturing at its U.K. facility. The evaluation process, which began on August 5, 2009, concluded late in November 2009, when employees received their redundancy payments.The cash portion of the restructuring costs was funded internally.In fiscal 2010, the Company incurred a one-time charge of $1.9million for restructuring expenses related to exiting the lease of its former U.K. manufacturing facility. 26 Fiscal Year Ended September30, 2011 Compared to Fiscal Year Ended September30, 2010 Operating Highlights.The Company's net revenues have been reduced as a result of lower unit sales, primarily due to delays in two large orders.The Company had net revenues of $18,565,102 in the fiscal year ended September 30, 2011 compared to $22,221,955 in the fiscal year ended September 30, 2010. The Company’s fiscal 2011 unit sales were 16% lower than fiscal 2010 due to reduced sales volume.The average sales price of FC2 decreased 1% from fiscal 2011 to fiscal 2010. The Company generated cash flow from operations of $6,968,054 for fiscal 2011, compared to $3,991,855 for fiscal 2010. The Company had net income attributable to common stockholders of $5,399,051, or $0.19 per diluted share, in fiscal2011 compared to net income attributable to common stockholders of $6,737,078, or $0.24 per diluted share, in fiscal 2010. The Company continued to pay quarterly dividends of $0.05 per share and remains debt free. Results of Operations. The Company had net revenues of $18,565,102 and net income attributable to common stockholders of $5,399,051, or $0.19 per diluted share, in fiscal 2011 compared to net revenues of $22,221,955 and net income attributable to common stockholders of $6,737,078, or $0.24 per diluted share, in fiscal 2010. Net revenues decreased $3,656,853, or 16%, in fiscal2011 over the prior fiscal year, as a result of lower unit sales, primarily due to delays in two large orders. In fiscal2011 and fiscal2010, net revenues included royalties of $49,011 and $33,863, respectively, earned from licensing intellectual property to the Company’s exclusive distributor in India, Hindustan Lifecare Limited. Gross profit decreased $3,059,629, or 24%, to $9,865,190 in fiscal2011 from $12,924,819 in fiscal2010. Gross profit as a percentage of net revenues decreased to 53% in fiscal2011 from 58% in fiscal2010.The decrease in gross profit was the result of lower unit sales which reduced the absorption of fixed overhead costs. Cost of sales decreased $597,224, or 6%, to $8,699,912 in fiscal2011 from $9,297,136 in fiscal2010. The decrease is due to lower volume. 27 Advertising and promotional expenses increased $112,583 to $332,764 in fiscal2011 from $220,181 in fiscal2010. The increase is due to the expanded introduction of FC2 into public health sector prevention programs in various U.S. cities. Selling, general and administrative expenses decreased $199,020 to $6,226,155 in fiscal2011 from $6,425,175 in fiscal2010. The decrease was due to a reduction in selling and marketing expenses and lower consulting fees somewhat offset by higher legal fees and stock compensation expenses. Research and development costs increased $10,548 to $10,929 in fiscal2011 from $381 in fiscal2010, reflecting the fees related to the FC2 shelf life extension recently granted by the FDA. In fiscal2010, the Company incurred a one-time charge of $1,929,922 for restructuring expenses related to exiting the lease of its former U.K. manufacturing facility. Included in that amount are lease surrender payments, excess capacity costs, and dilapidation expenses, partially offset by the proportionate recognition of deferred gain on the original sale/leaseback of the plant. There were no restructuring related costs in fiscal 2011. Total operating expenses decreased $2,005,811 to $6,569,848 in fiscal2011 from $8,575,659 in fiscal2010.The reduction resulted primarily from the lack of one-time restructuring costs and reduced selling and marketing costs, somewhat offset by higher legal fees and stock compensation expenses. The Company's operating income decreased $1,053,818 to $3,295,342 in fiscal2011 from $4,349,160 in fiscal2010.That reduction was the result of lower unit sales. The Company recorded non-operating expense of $63,367 in fiscal2011 compared to non-operating expense of $125,028 in fiscal2010.The reduction was the result of a reduced foreign currency loss of $61,258 in fiscal2011 versus a foreign currency loss of $154,196 in fiscal 2010. An entity is able to recognize a tax benefit for current or past losses when it can demonstrate that the tax loss carry forward will be utilized before expiration.Management believes that the Company’s recent and projected future growth and profitability has made it more likely than not that the Company will utilize a portion of its net operating loss carryforwards in the future. The Company recorded a deferred tax benefit in the amount of $2.5 million (gross tax benefit) during the year ended September 30, 2011 compared to $2.7 million for the year ended September 30, 2010 as a result of the decrease in the valuation allowance on these assets. Fiscal Year Ended September30, 2010 Compared to Fiscal Year Ended September30, 2009 Operating Highlights.The Company's net revenues have been reduced by the transition to FC2, which is sold at a price approximately 30% lower than FC1.The Company had net revenues of $22,221,955 in the fiscal year ended September 30, 2010 compared to $27,543,341 in the fiscal year ended September 30, 2009. The Company’s fiscal 2010 unit sales were 3% lower than fiscal 2009 due to low third quarter sales volume resulting from delays in receipt of two large orders.FC2 comprised about 98% of unit sales in fiscal 2010 compared to 51% in fiscal 2009.The shift in product mix positively impacted gross margin, which increased to 58% in fiscal 2010, from 49% in fiscal 2009.The average sales price of FC2 decreased 4% from fiscal 2009 to fiscal 2010. 28 The Company generated cash flow from operations of $3,991,855 for fiscal 2010, compared to $5,747,114 for fiscal 2009.This included restructuring payments of $3.6 million and $0.3 million in fiscal2010 and fiscal2009, respectively The Company had net income attributable to common stockholders of $6,737,078, or $0.24 per diluted share, in fiscal2010 compared to net income attributable to common stockholders of $6,455,662, or $0.24 per diluted share, in fiscal 2009. Results of Operations.The Company had net revenues of $22,221,955 and net income attributable to common stockholders of $6,737,078, or $0.24 per diluted share, in fiscal2010 compared to net revenues of $27,543,341 and net income attributable to common stockholders of $6,455,662, or $0.24 per diluted share, in fiscal2009. Net revenues decreased $5,321,386, or 19%, in fiscal2010 over the prior fiscalyear, primarily due to customers’ transition to the lower-priced FC2 female condom.In fiscal2010 and fiscal 2009, net revenues included royalties of $33,863 and $160,176, respectively, earned from licensing intellectual property to the Company’s exclusive distributor in India, Hindustan Lifecare Limited. Gross profit decreased $592,999, or 4%, to $12,924,819 in fiscal 2010 from $13,517,818 in fiscal 2009. Gross profit as a percentage of net revenues increased to 58% in fiscal 2010 from 49% in fiscal 2009.The decrease in gross profit was triggered by relatively flat unit sales, while gross profit as a percentage of net revenues increased due to a 98% FC2 sales mix in fiscal 2010 compared to 51% in fiscal 2009. Cost of sales decreased $4,728,387, or 34%, to $9,297,136 in fiscal 2010 from $14,025,523 in fiscal 2009. The decrease is due to 98% of the sales mix being lower cost FC2 in fiscal 2010 compared to 51% in fiscal 2009. Advertising and promotional expenses increased $29,028 to $220,181 in fiscal 2010 from $191,153 in fiscal 2009. The increase reflects the public relations efforts related to the launch of FC2 to the public health sector in several U. S. cities. Selling, general and administrative expenses decreased $580,936 to $6,425,175 in fiscal 2010 from $7,006,111 in fiscal 2009. The decrease was due to a reduction in stock-based incentive costs somewhat offset by increased investment in training programs and an increase in audit fees in 2010 related to the audit of the effectiveness of the Company’s internal control over financial reporting as the Company became an "accelerated filer" subject to the requirement of an audit of its system of internal control over financial reporting for the first time in fiscal 2010. 29 Research and development costs decreased $105,535 to $381 in fiscal 2010 from $105,916 in fiscal 2009, marking the completion of the FDA PMA support process for FC2. In fiscal 2010, the Company incurred a one-time charge of $1,929,922 for restructuring expenses related to exiting the lease of its former U.K. manufacturing facility. Included in that amount are lease surrender payments, excess capacity costs, and dilapidation expenses, partially offset by the proportionate recognition of deferred gain on the original sale/leaseback of the plant. In fiscal 2009, the Company incurred a one-time charge of $1,496,624 for restructuring costs related to the cessation of FC1 manufacturing at its U.K. facility.The amount for fiscal 2009 includes mandatory payments to individuals whose jobs were made redundant, costs of legal and human relations consulting, loss of production efficiency during the evaluation period and a write-down for obsolete FC1 inventory components. Total operating expenses decreased $224,145 to $8,575,659 in fiscal 2010 from $8,799,804 in fiscal 2009.The reduction resulted primarily from significantly reduced stock-based incentive costs and lower research and development expenditures, partially offset by higher one-time restructuring costs, increased investment in training programs and increased audit fees. The Company's operating income decreased $368,854 to $4,349,160 in fiscal 2010 from $4,718,014 in fiscal 2009.That reduction was the result of a lower gross profit and one-time restructuring expenses being somewhat offset by reductions in other operating expenses. The Company recorded non-operating expense of $125,028 in fiscal 2010 compared to non-operating income of $332,097 in fiscal 2009.This was primarily attributable a foreign currency loss of $(154,196) in fiscal 2010 versus a foreign currency gain of $276,113 in fiscal 2009. The Company recorded a deferred tax benefit in the amount of $2.7 million for the year ended September 30, 2010 compared to $1.6 million for the year ended September 30, 2009 as a result of the decrease in the valuation allowance on these assets. Liquidity and Sources of Capital We generally fund our operations and working capital needs through cash generated from operations.Our operating activities generated cash of $7.0 million in fiscal 2011, $4.0 million in fiscal 2010 and $5.7 million in fiscal 2009.The increase of $3.0 million in cash generated from operating activities in fiscal 2011 as compared to fiscal 2010 was primarily due to a $2.2 million decrease in accounts receivable as well as miscellaneous fluctuations in other assets and liabilities.In fiscal 2011, investing activities consumed about $0.05 million for purchase of fixed assets. Financing activities used a net of $5.6 million, most of which was used to pay quarterly cash dividends. The decrease of $1.7 million in cash generated from operating activities in fiscal 2010 as compared to fiscal 2009 resulted from an increase in inventory and payouts of approximately $3.6 million in restructuring payments.In fiscal 2010, investing activities generated $0.05 million, mainly due to a reduction in restricted cash.Financing activities used a net of $3.9 million, as $4.1 million was paid in cash dividends, $0.3 million was used to repurchase stock, $0.3 million was paid for taxes in lieu of shares, $0.9 million was generated by stock option and warrant exercises, and $0.03 million was used for capital lease payments. 30 At September 30, 2011, the Company had working capital of $7.5 million and stockholders' equity of $16.8 million compared to working capital of $9.9 million and stockholders' equity of $16.1 million as of September 30, 2010. Since the Company’s Board of Directors instituted a quarterly cash dividend program in January 2010, the Company has paid a total of eight consecutive dividends, the most recent of which was paid on November 9, 2011.Quarterly dividends have been paid at the rate of $0.05 per share for a cumulative total of $11 million. Any future quarterly dividends and the record date for such dividends will be approved each quarter by the Company’s Board of Directors and announced by the Company.Payments of any future dividends are at the discretion of the Board of Directors and the Company may not have sufficient cash flows to pay dividends. The Company believes its current cash position is adequate to fund operations of the Company in the next 12 months, although no assurances can be made that such cash will be adequate. However, the Company may sell equity securities to raise additional capital and may borrow funds under its Heartland Bank credit facility. On August 1, 2011, the Company entered into a Second Amended and Restated Loan Agreement (the “Loan Agreement”) with Heartland Bank (the “Bank”) to extend the term of the Company’s revolving line of credit to August 1, 2012 and revise the structure of the revolving line of credit. The previous structure consisted of a revolving note for up to $1,000,000 with borrowings limited to 50% of eligible accounts receivable and a revolving note for up to $1,000,000 with borrowings limited to the amount of a supporting letter of credit issued by The World Bank or another issuer of equivalent credit quality approved by the Bank.The new structure consists of a single revolving note for up to $2,000,000 with the Bank, with borrowings limited to a borrowing base determined based on 70% to 80% of eligible accounts receivable plus 50% of eligible inventory. Significant restrictive covenants in the Loan Agreement include prohibitions on any merger, consolidation or sale of all or a substantial portion of the Company’s assets and limits on the payment of dividends or the repurchase of shares. The Loan Agreement does not contain any financial covenants that require compliance with ratios or amounts.Dividends and share repurchases are permitted as long as after giving effect to the dividend or share repurchase the Company has a ratio of total liabilities to total stockholders’ equity of no more than 1:1.The revolving note with the Bank will expire August 1, 2012.Borrowings on the revolving note bear interest at a rate of the base rate (3.25% at September 30, 2011) plus 0.5%. The note is collateralized by substantially all of the assets of the Company. No amounts were outstanding under the revolving notes at September 30, 2011 or 2010. As of December 1, 2011, the Company had approximately $3.2 million in cash, net trade accounts receivable of $3.3 million and current trade accounts payable of $0.9 million. Presently, the Company has no required debt service obligations. 31 The following table includes information relating to our contractual obligations as of September 30, 2011 in future fiscal years: Contractual Obligations Total Thereafter Long-term debt $
